WALKER, P. J.
The fifth charge, given at the instance of the plaintiff, asserts the right of the jury, on the sole condition of their finding for the plaintiff, to assess against the defendant sevexml classes of damages therein mentioned. For those damages to have been recoverable, they must have resulted naturally and proximately. from the breach of duty complained of. That charge was erroneous, and prejudicial to the defendant, because'of its failure to state an essential prerequisite to the existence of a right in the plaintiff to recover such damages in this action. The charge undertook to state as a separate, distinct proposition in what event the jury would be authorized to base its award of damages on the injuries enumerated, and ivas an incorrect instruction, because of its omission from the hypothesis stated the requirement that the damages mentioned, to be recoverable,, must have prox*501imately resulted from the breach of duty alleged and proved. Under the charge as given the jury were required to assess damages, without regard to any causal connection, proximate or remote, between them and any act or default of the defendant. Birmingham Railway, L. & P. Co. v. Moore, 163 Ala. 43, 50 South. 115; Birmingham Railway, L. & P. Co. v. Jones, 146 Ala. 277, 41 South. 146.
The other ruling assigned as error need not be passed on, as the question presented may not arise on another trial.
Reversed and remanded.